Citation Nr: 0430410	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-34 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II claimed as due to herbicide agents used in Korea.

2.  Entitlement to service connection for syringomyelia from 
C2 to T8 claimed as due to herbicide agents used in Korea.

3.  Entitlement to service connection for tetraplegia claimed 
as due to herbicide agents used in Korea.

4.  Entitlement to service connection for neurogenic bladder 
claimed as due to herbicide agents used in Korea.

5.  Entitlement to service connection for neurogenic bowel 
claimed as due to herbicide agents used in Korea.

6.  Entitlement to service connection for hyperlipidemia 
claimed as due to herbicide agents used in Korea.

7.  Entitlement to service connection for diabetic neuropathy 
of the upper extremities claimed as due to herbicide agents 
used in Korea.

8.  Entitlement to service connection for diabetic neuropathy 
of the lower extremities claimed as due to herbicide agents 
used in Korea.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  Diabetes mellitus, type II was first manifested many 
years after service and is not related to inservice exposure 
to Agent Orange.

2.  Syringomyelia from C2 to T8 was not manifested in service 
or for many years after service, and is not related to 
inservice exposure to Agent Orange.

3.  Tetraplegia was first manifested many years after service 
and is not related to inservice exposure to Agent Orange.

4.  Neurogenic bladder was first manifested many years after 
service and is not related to inservice exposure to Agent 
Orange.

5.  Neurogenic bowel was first manifested many years after 
service and is not related to inservice exposure to Agent 
Orange.

6.  Hyperlipidemia is a laboratory finding, not a disease or 
disability under VA law and regulations.

7.  Diabetic neuropathy of the upper extremities was not 
manifested in service or for many years after service, and is 
not currently diagnosed.

8.  Diabetic neuropathy of the lower extremities was not 
manifested in service or for many years after service, and is 
not currently diagnosed.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus, type II was neither 
incurred nor aggravated in active service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2003).

2.  The veteran's syringomyelia from C2 to T8 was neither 
incurred nor aggravated in active service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2003).

3.  The veteran's tetraplegia was neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2003).

4.  The veteran's neurogenic bladder was neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2003).

5.  The veteran's neurogenic bowels were neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2003).

6.  The veteran's hyperlipidemia was neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2003).

7.  The veteran's diabetic neuropathy of the lower 
extremities was neither incurred nor aggravated in active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) 
(2003).

8.  The veteran's diabetic neuropathy of the upper 
extremities was neither incurred nor aggravated in active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  

In particular, the Board notes evidence development letter 
dated in March 2002 (prior to the adverse rating decision on 
appeal), in which the veteran was advised of the type of 
evidence necessary to substantiate his claims.  

In this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence VA should 
provide; and was asked to identify any other pertinent 
evidence VA should consider.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

The service medical records contain no pertinent complaints, 
and all relevant clinical evaluations were normal on 
examination at separation.

Post service VA outpatient records show that in early 1998 
the veteran began complaints of hip pain.  A March 1998 
magnetic resonance imaging (MRI) revealed degenerative 
changes of the lumbar spine.  Diagnostic studies in July 1998 
disclosed syringomyelia in the cervico-thoracic spine.  In 
August 1998, a laminectomy from T7-T9 with syringo 
subarachnoid shunt was performed. 

VA examinations were conducted in February 1999.  The 
diagnoses included status post laminectomy from T7-T9, status 
post syringo subarachnoid, lumbar myositis, and degenerative 
disc disease of the cervical spine.

A VA physician reported in an August 1999 statement that the 
veteran was under treatment in the VA Spinal Cord Injury 
Service.  The diagnoses were syringomyelia, tetraparesis, 
neurogenic bowel and neurogenic bladder.   

VA records show that the veteran was hospitalized in February 
2001, where elective laminectomy and shunt placement were 
performed due to progressive syringomyelia.  The diagnoses 
included incomplete tetraplegia, syringomyelia from C2-C8, 
recent laminectomy with shunt replacement syringomyelia, 
neurogenic bladder, neurogenic bladder, hyperlipidemia, 
diabetes mellitus, type II, and atelectasis.  The veteran 
continues to receive medical care for these disabilities.  

Criteria and analysis for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders such as, arthritis, 
organic diseases of the nervous system and diabetes mellitus, 
type II becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his 
disabilities are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, soft-tissue sarcoma, 
type II diabetes mellitus, and chronic lymphocytic leukemia.  
With regard to the skin diseases, PCT, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  According to 38 C.F.R. § 3.307(a)(6), 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore.  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  

The records do not show that the veteran served in the 
Republic of Vietnam during the Vietnam era.  He had service 
in Korea from February 1970 to January 1971.  He was a 
medical records specialist.  He states that he served in the 
demilitarized zone (DMZ) along the border between North Korea 
and South Korea.  He reports that he was exposed to Agent 
Orange during his service in Korea.  He asserts that he was 
required to spray Agent Orange or other herbicides during his 
service in Korea.

Initially, the Board notes that the presumption that a 
veteran was exposed to an herbicide agent does not apply to 
service in Korea, or in any location other than Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)).

Secondly, the Veterans Benefits Administration (VBA) provided 
information to ROs in March 2003 to use when considering 
claims for diseases allegedly caused by Agent Orange use in 
Korea, which is the situation at hand.  This information was 
based on a listing from the Department of Defense (DoD) of 
locations outside of Vietnam where Agent Orange was used or 
tested over a number of years.  It is acknowledged that Agent 
Orange spraying did take place in DMZ of Korea and that some 
units have been verified as having been subject to exposure 
during 1968 and 1969, however, the record relates that the 
veteran did not arrive in Korea until 1970.  Moreover, it is 
not shown that the veteran unit was assigned to the exposed 
areas.

Moreover, neither hyperlipidemia, syringomyelia nor its 
residual disabilities including neurogenic bladder, 
neurogenic bowels and tetraplegia is on the list of the 
presumptive diseases as set forth above, and neither was 
manifested until many years after service.  Accordingly, the 
Board concludes that the claims for service connection may 
not be granted via the Agent Orange presumption or the 
chronic disease presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).  

Concerning diabetic neuropathy of the upper and lower 
extremities, the service medical records do not show 
in-service complaints, treatment, or diagnoses regarding 
diabetic neuropathy.  While the Board does not dispute that 
the veteran's diabetic disorder residuals may well include 
diabetic neuropathy, the post service examination records 
failed to document any diagnoses regarding diabetic 
neuropathy of the upper and lower extremities subsequent to 
service discharge.  Further, the veteran has neither provided 
nor identified medical evidence to show current diagnosis of 
the claimed disorders.  The only evidence of record that 
suggests the presence of the claimed disability is the 
veteran's statement.  As noted, his statements are not 
sufficient competent evidence of current disability.  A grant 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  See 38 U.S.C.A. § 1131.  Without proof of current 
disabilities, there can be no valid claim.  See Brammer v.  
Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In similar regard, by definition, hyperlipidemia is a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglycerides and 
hypercholesterolemia (high cholesterol).  Dorland's 
Illustrated Medical Dictionary 795 (28th ed. 1994).  
Hyperlipidemia is a laboratory test result and not, in and of 
itself, a disability.  See 61 Fed. Reg. at 20,445.  While 
hyperlipidemia may be evidence of underlying disability or 
may later cause disability, service connection may not be 
granted for a laboratory finding.  Nothing in the medical 
evidence reflects that the appellant has a current disability 
manifested by hyperlipidemia.  See 38 U.S.C.A. § 1110 (West 
2002).  A disability for VA compensation purposes refers to 
an impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Even disregarding the above analyses, the service medical 
records reflect no complaint or finding diagnostic of 
hyperlipidemia, diabetes mellitus, syringomyelia, 
tetraplegia, diabetic neuropathy of the upper extremities, 
diabetic neuropathy of the lower extremities, neurogenic 
bladder, or neurogenic bowels.  The first evidence of these 
disorders was many years after service.  The Board notes that 
the record does not contain any medical opinion which relates 
these disabilities to the veteran's military service.  The 
only opinion of record that relates the current disorders to 
service is that of the veteran.  As a layperson, however, he 
does not have the medical expertise to conclude that there is 
an etiological relationship between his disorders and 
military service.  Moreover, the Secretary of VA has 
determined that a presumption  of service connection is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630-27,641 (May 2003).

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that diabetic neuropathy of 
the upper extremities, diabetic neuropathy of the lower 
extremities, hyperlipidemia, diabetes mellitus, 
syringomyelia, tetraplegia, neurogenic bladder, or neurogenic 
bowels are of service origin; were manifested within a year 
after service; or are related to service.  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection is denied for diabetes mellitus, type II 
claimed as due to herbicide agents used in Korea.

Service connection is denied for syringomyelia from C2 to T8 
claimed as due to herbicide agents used in Korea.

Service connection is denied for tetraplegia claimed as due 
to herbicide agents used in Korea.

Service connection is denied for neurogenic bladder claimed 
as due to herbicide agents used in Korea.

Service connection is denied for neurogenic bowel claimed as 
due to herbicide agents used in Korea.

Service connection is denied for hyperlipidemia claimed as 
due to herbicide agents used in Korea.

Service connection is denied for diabetic neuropathy of the 
upper extremities claimed as due to herbicide agents used in 
Korea.

Service connection is denied for diabetic neuropathy of the 
lower extremities claimed as due to herbicide agents used in 
Korea.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



